Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                             
	

DETAILED ACTION
	This action is responsive to claims filed on November 15, 2021. Claims 1-20 are pending and presented for examination.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  said claims recite “an other portion of an other one of multiple different chat sessions” in line 11 of claim 1 and line 12 of claim 11. It is believed that the intended meaning is “another portion of another one of multiple different chat sessions”. Appropriate corrections/clarifications are required where applicable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,212,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the U.S. Patent. 
Each of the instant application claims (claims 1 and 11) is broader than the claims (claims 1 and 11) in said U.S. Patent. For instance, taking claim 1 of the instant application, the limitation “effectuate presentation of a graphical user interface via a client computing platform …” is broader than the corresponding limitation in claim 1 of the U.S. Patent. However, both applications are directed to effectuating presentation of multiple chat sessions in which a user is a participant in. While claim 1 of the instant application recites broader limitation, claim 1 of the U.S. Patent further recites facilitating synchronous textual communication which refers to real-time communication. Since claim 11 in the instant application recites similar features as claim 1 of the instant application, same comparison can be made. 
Dependent claims 2-10 and 12-20 of the instant application also recite similar features as of the claims 2-10 and 12-20 of the U.S. Patent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of said U.S. Patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

An exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 11,212,242
1. A system configured to present a graphical user interface displaying information from multiple different chat session that share common participants, the system comprising: 


one or more hardware processors configured by machine-readable instructions to: 

effectuate presentation of a graphical user interface via a client computing platform, the graphical user interface corresponding to multiple users who were participants in multiple different chat sessions, the graphical user interface displaying information stated by at least one of the multiple users in the multiple different chat sessions, such that the graphical user interface displays a portion of one of the multiple different chat sessions, and an other portion of an other one of the multiple different chat sessions.
1. A system configured to present graphical user interfaces corresponding to one or more chat sessions users are participants in, the chat sessions facilitating synchronous textual communication between the users, the system comprising: 
one or more hardware processors configured by machine-readable instructions to: 

effectuate presentation of a first graphical user interface corresponding to a first user via a client computing platform associated with a second user, wherein the first graphical user interface includes first stated information provided by the first user and portions of one or more chat sessions the first user is a participant in with the second user, such that the first graphical user interface displays the first stated information characterizing the first user, at least a portion of a first chat session, and at least a portion of a second chat session, wherein the first user, the second user, and a third user are characterized as participants in the first chat session, and the first user and the second user are characterized as participants in the second chat session.
11. A method to present a graphical user interface displaying information from multiple different chat session that share common participants, the method being implementation in a computer system comprising one or more physical processors configured by machine-readable instructions, such that execution of the machine- readable instructions by the one or more physical processors causes the one or more physical processor to perform the method comprising: 

effectuating presentation of a graphical user interface via a client computing platform, the graphical user interface corresponding to multiple users who were participants in multiple different chat sessions, the graphical user interface displaying information stated by at least one of the multiple users in the multiple different chat sessions, such that the graphical user interface displays a portion of one of the multiple different chat sessions, and an other portion of an other one of the multiple different chat sessions.
11. A method to present graphical user interfaces corresponding to one or more chat sessions users are participants in, the chat sessions facilitating synchronous textual communication between the users, the method comprising: 






effectuating presentation of a first graphical user interface corresponding to a first user via a client computing platform associated with a second user, wherein the first graphical user interface includes first stated information provided by the first user and portions of one or more chat sessions the first user is a participant in with the second user, such that the first graphical user interface displays the first stated information characterizing the first user, at least a portion of a first chat session, and at least a portion of a second chat session, wherein the first user, the second user, and a third user are characterized as participants in the first chat session, and the first user and the second user are characterized as participants in the second chat session.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen, US-PGPub. No. 20180302357. 
As per claims 1 and 11, Cohen teaches a method and a system configured to present a graphical user interface displaying information from multiple different chat session that share common participants (Fig. 11A, Paragraph(s) [0068], [0148-0149]), the system comprising: 
one or more hardware processors (Paragraph(s) [0056]) configured by machine-readable instructions (Paragraph(s) [0141]) to: 
effectuate presentation of a graphical user interface via a client computing platform (Fig. 3, Paragraph(s) [0069]), the graphical user interface corresponding to multiple users who were participants in multiple different chat sessions (Fig. 3, Paragraph(s) [0027], [0069]; the channel/dialog panel 310 displays the different chat session groups 315 that a particular participant 317 has joined. The message window panel 320 displays the chat messages 325 exchanged by the participants), the graphical user interface displaying information stated by at least one of the multiple users in the multiple different chat sessions, such that the graphical user interface displays a portion of one of the multiple different chat sessions, and another portion of an other one of the multiple different chat sessions (Paragraph(s) [0042-0044], [0149], [0156]; as shown on Fig. 11A, MarcCohen is a common participant in channels A, B and C. In further details, Cohen discloses in Paragraph [0145] the messages that are exchanged between the plurality of participants are displayed in a portion of the screen that will be referred to as the main conversation pane. As in standard messaging, all participants of the messaging exchange in the main conversation pane are able to see each other's messages. In FIG. 10A, one of the participants to the message exchange (in this case, Sona, but it could be another participant) desires to have a private conversation with Ali. In this example, Sona and Ali will have a private 1:1 conversation, but in some exemplary embodiments the private conversation may be 1:N, N greater than 1, and the private conversation may exclude at least one person who is participating in the messaging that is displayed on the main conversation pane).
As per claims 2 and 12, Cohen teaches wherein the one or more hardware processors are further configured by the machine-readable instructions to:
manage environment state information for maintaining a collaboration environment, the environment state information including work unit records, the work unit records including work information for units of work managed, created, and/or assigned within the collaboration environment (Paragraph(s) [0030], [0040], [0066-0067], [0095]); 
identify one or more of the units of work associated with the at least one of the multiple users (Fig. 13A, Paragraph(s) [0042], [0167]; sales channel); and 
wherein effectuating presentation of the graphical user interface includes presenting the work information for the one or more of the units of work (Paragraph(s) [0030]).
As per claims 3 and 13, Cohen teaches wherein the one or more of the units of work are identified as being associated with all of the multiple users (Paragraph(s) [0030]). 
As per claims 4 and 14, Cohen teaches wherein the portion of the one of the multiple different chat sessions includes communications input by the at least one of the multiple users, and/or the other portion of the other one of the multiple different chat sessions includes other communications input by the at least one of the multiple users (Fig. 11A, Paragraph(s) [0149]).
As per claims 5 and 15, Cohen teaches wherein the portion of the one of the multiple different chat sessions includes communications input by an other one of the multiple users, and/or the other portion of the other one of the multiple different chat sessions includes other communications input by the other one of the multiple users (Fig. 11A, Paragraph(s) [0149]).
As per claims 6 and 16, Cohen teaches wherein the one or more hardware processors are further configured by the machine-readable instructions to: implement an instance of a chat session to facilitate synchronous textual communications between the multiple users within the collaboration environment, and transmit the textual communications that make up the chat session to client computing platforms for presentation through graphical chat interfaces (Paragraph(s) [0005], [0028], [0030]).
As per claims 7 and 17, Cohen teaches wherein the graphical user interface is presented responsive to a user associated with the client computing platform providing user input indication a selection of the at least one of the multiple users (Paragraph(s) [0145]).
As per claims 8 and 18, Cohen teaches wherein the user is one of the multiple users (Paragraph(s) [0145]).
As per claims 9 and 19, Cohen teaches wherein the portion of the one of the multiple different chat sessions and the other portion of the other one of the multiple different chat sessions includes information inputted or selected by the at least one of the multiple users (Paragraph(s) [0081], [0145], [0149]).
As per claims 10 and 20, Cohen teaches wherein the information stated by the at least one of the multiple users includes one or more of username information, title information, department information, status information, or work information (Fig. 10A, Paragraph(s) [0145]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454